DETAILED ACTION
This office action is in response to the application filed on 6/19/2019.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 6/19/2019 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note – Allowable Subject Matter
Claims 3-6 and 17 overcome the prior art and would otherwise be allowable if incorporated into the independent claims along with any intervening claims as well as made to overcome the rejection under 35 USC 101.
Examiner’s Note – Computer Readable Medium
Instant specification ¶ 138 discloses that a medium as used herein is not a signal.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
Claim(s) 1-9, and 12-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.  The analysis is as follows: Step 1: The claims are directed to a method, system, and medium.Step 2A Prong 1: Claims 1, 14 and 18 recite mental processes.  The limitations of analyzing, analyzing, comparing, determining, and updating are mental processes.  Similarly, claims 3-4, 6-9, 12, 17, and 20 recite additional mental processes. Step 2A Prong 2: The judicial exception is not integrated into a practical application.  Claims 1-4, and 6-9 recite no implementation whatsoever.  Claims 14-17, and 18-20 recite a generic non-transitory computer readable medium, processor and a storage which claimed at a high level of generality amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 2, 15-16, and 19 refer to the generic process of saving information of which some computing elements naturally consume more resources than others.  Claims 5 and 13 refer to generic interfaces.  Claims 1, 14 and 18 refer to collecting information at a level of generality that it could simply be performed through observation.  The claim is directed to an abstract idea with information being ephemerally manipulated and is mental process.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and a memory or a desktop computer to perform the recited steps is no more than merely to apply an exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales et al. (US 2008/0240425 A1), in view of Dubbels et al. (US 2018/0322119 A1). 
Regarding claims 1, 14, and 18, Rosales teaches:
“A computer-implemented method (Rosales, ¶ 51 and 55 teaches a processor and memory to execute method step.  Rosales, ¶ 60 teaches a computer readable medium storing instructions to execute method steps) comprising: 	analyzing a first corpus with a personal information sniffer (Rosales, ¶ 17-18, ), wherein the first corpus includes unstructured text (Rosales, ¶ 14, the datasets contain unstructured grammatical data), wherein the personal information sniffer is configured to detect a set of types of personal information (Rosales, ¶ 20-27, different types of personal information are searched for in the dataset), and wherein the personal information sniffer produces a first set of results (Rosales, ¶ 20 the result of the searching process is a dataset where the identified personal data values have been obfuscated)”.
Rosales does not, but in related art, Dubbels teaches: 	analyzing the first corpus with a set of annotators (Dubbels, ¶ 22-26 the corpus of information is analyzed with an existing set of annotators), wherein each annotator is configured to identify instances of a type of personal information in the corpus (Dubbels, ¶ 18 content data includes unstructured data which one of ordinary skill would recognize as utilizing the particular application of the personal information detection problem outlined above), and 	wherein the set of annotators produces a second set of results (Dubbels, ¶ 27, new annotations and metadata are compared to the previously generated annotations and metadata and conflicts are determined); 	comparing the first set of results and the second set of results (Dubbels, ¶ 27, new annotations and metadata are compared to the previously generated annotations and metadata); and 	determining, the first set of results does not match the second set of results (Dubbels, ¶ 27, new annotations and metadata are compared to the previously generated annotations and metadata and conflicts are determined); 	updating, based on determining the results do not match, the personal information sniffer (Dubbels, ¶ 21 and 27, analytic engine is updated when conflicts are resolved in the enrichment process)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosales and Dubbels, to modify the personal information detection and obfuscation system of Rosales to include the dynamic information detection system as taught in Dubbles.  The motivation to do so would be, as stated by Dubbels, ¶ 21, would be to create a detection system for unstructured data that is dynamic and does not require full replacement of identifier databases every time an update occurs.
Regarding claim 7, Rosales in view of Dubbels teaches:
“The computer-implemented method of claim 1 (Rosales in view of Dubbels teaches the limitations of the parent claims as discussed above), further comprising: 	training the personal information sniffer (Rosales, ¶ 26 and 59 teaches training the detection system of a machine learning system using training data), wherein the training comprises: 	feeding a first training document to the personal information sniffer (Rosales, ¶ 26 and 59 teaches training the detection system of a machine learning system using training data), wherein the first training document includes at least one instance of a second type of personal information (Rosales, ¶ 20-26 teaches detecting multiple types of personal information including at least a first and a second); and 	determining the personal information sniffer detected the at least one instance of the second type of personal information in the first training document (Rosales, ¶ 20-26 teaches detecting multiple types of personal information including at least a first and a )”.

Regarding claims 12 and 20, Rosales in view of Dubbels teaches:
“The computer-implemented method of claim 1 (Rosales in view of Dubbels teaches the limitations of the parent claims as discussed above), wherein updating the personal information sniffer changes the personal information sniffer such that the first set of results matches the second set of results (Dubbels, ¶ 21 and 27, analytic engine is updated when conflicts are resolved in the enrichment process and thus the first and second sets of results would match)”.

Regarding claim 16, Rosales in view of Dubbels teaches:
“The system of claim 14 (Rosales in view of Dubbels teaches the limitations of the parent claims as discussed above), wherein the personal information sniffer consumes fewer computing resources than the set of annotators (Dubbels, ¶ 41, 56, and 58 discusses measurement of the computing resources required to perform the various aspects of the personal information detection system.  Further the personal information system necessarily uses a smaller dataset of relational information than the set of annotators which is enriched into a larger dataset and accordingly would use fewer resources)”.

Claim(s) 2, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales, in view of Dubbels in view of Wagster et al. (US 9,923,931 B1).
Regarding claims 2, 15, and 19, Rosales in view of Dubbels teaches:
“The computer-implemented method of claim 1 (Rosales in view of Dubbels teaches the limitations of the parent claims as discussed above), further comprising: 	saving, in response to determining the results do not match, the first corpus (Dubbels, ¶ 19-23 teaches storing the corpus and the full textual content of each document and further storing the changes that occur during the enrichment process)”.
Rosales in view of Dubbels do not, but in related art, Wagster teaches:	“saving a document (Wagster, Col. 4, Ln. 36-62 and Col. 16, Ln. 18-26 teaches saving documents of data used in a machine learning process after they had been analyzed)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosales, Wagster, and Dubbels, to modify the personal information detection and obfuscation system of Rosales and Dubbels to include the method to save documents of data used in a machine learning process after they had been analyzed as taught in Wagster.  The motivation to do so constitutes applying a known technique (i.e., the method to save documents of data used in a machine learning process after they had been analyzed) to known devices and/or methods (i.e., personal information detection and obfuscation system) ready for improvement to yield predictable results.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales, in view of Dubbels in view of Patel et al. (US 2020/0210775 A1).
Regarding claim 8, Rosales in view of Dubbels teaches:
The computer-implemented method of claim 7 (Rosales in view of Dubbels teaches the limitations of the parent claims as discussed above)”.	Rosales in view of Dubbels does not, but in related art, Patel teaches:	“wherein the personal information sniffer is trained using a synthetic minority over-sampling technique (SMOTE) (Patel, ¶ 39 teaches training a machine learning system using SMOTE)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosales, Patel, and Dubbels, to modify the personal information detection and obfuscation system of Rosales and Dubbels to include the method to train a machine learning system using SMOTE as taught in Patel.  The motivation to do so constitutes applying a known technique (i.e., method to train a machine learning system using SMOTE) to known devices and/or methods (i.e., personal information detection and obfuscation system) ready for improvement to yield predictable results.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales, in view of Dubbels in view of Johnson et al. (US 2005/0027664 A1).
Regarding claim 9, Rosales in view of Dubbels teaches:
	“The computer-implemented method of claim 1 (Rosales in view of Dubbels teaches the limitations of the parent claims as discussed above)”.	Rosales in view of Dubbels does not, but in related art, Johnson teaches:	“calculating an overall confidence score, wherein the overall confidence score represents a likelihood each instance of personal information in the corpus is annotated (Johnson, ¶ 27 and 111 teaches calculating the confidence level that annotated arbitrary text is annotated correctly)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosales, Johnson, and Dubbels, to modify the personal information detection and obfuscation system of Rosales and Dubbels to include the method to calculate the confidence level that annotated arbitrary text as taught in Johnson.  The motivation to do so constitutes applying a known technique (i.e., method to calculate the confidence level that annotated arbitrary text) to known devices and/or methods (i.e., personal information detection and obfuscation system) ready for improvement to yield predictable results.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales, in view of Dubbels in view of Shapiro (US 2020/0364665 A1).
Regarding claim 10, Rosales in view of Dubbels teaches:
“The computer-implemented method of claim 1 (Rosales in view of Dubbels teaches the limitations of the parent claims as discussed above), further comprising: 	annotating, each instance of each type of personal information (Dubbels, ¶ 22-26 the corpus of information is annotated)”.
	Rosales in view of Dubbels does not, but in related art, Shapiro teaches:	“anonymizing, each annotation (Shapiro, ¶ 29 teaches anonymizing annotations)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosales, Shapiro, and Dubbels, to constitutes applying a known technique (i.e., the implementation of anonymizing the annotations) to known devices and/or methods (i.e., personal information detection and obfuscation system) ready for improvement to yield predictable results.

Regarding claim 11, Rosales in view of Dubbels in view of Shapiro teaches:
“The computer-implemented method of claim 10 (Rosales in view of Dubbels teaches the limitations of the parent claims as discussed above), wherein the anonymizing is based on a policy, wherein the anonymizing is selected from a group consisting of: 	replacement, and dictionary-substitution (Rosales, ¶ 20-26 teaches anonymization through replacement and dictionary substitution)”.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales, in view of Dubbels in view of Villaron et al. (US 2006/0143459 A1).
Regarding claim 13, Rosales in view of Dubbels teaches:
“The computer-implemented method of claim 1 (Rosales in view of Dubbels teaches the limitations of the parent claims as discussed above), 	wherein the program instructions are downloaded from a remote data processing system (Rosales, ¶ 17 and 21 as well as Dubbels ¶ 46 disclose the implementation of receiving and executing program instructions on remote resources)”.
Rosales in view of Dubbels does not, but in related art, Villaron teaches:	“wherein the method is performed by a personal information manager executing program instructions (Villaron, ¶ 33 teaches an administrator which marks the schema for protecting personally identifiable information)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Rosales, Villaron, and Dubbels, to modify the personal information detection and obfuscation system of Rosales and Dubbels to include the implementation of an administrator in the process as taught in Villaron.  The motivation to do so constitutes applying a known technique (i.e., the implementation of an administrator in the process) to known devices and/or methods (i.e., personal information detection and obfuscation system) ready for improvement to yield predictable results.
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435